UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

PATRICIA SCI'IILLING CIVIL ACTION

VERSUS

PETSMART, INC. ET AL. NO.: 17-00422-BAJ-RLB
RULING AND ORDER

 

Before the Court is PetSmart, Inc.’s Daubert Motion (Doc. 27) to exclude the
testimony of Patricia Schilling’s liability expert, Mitchell Wood. For the reasons that
follow, the Motion (Doc. 27) is DEFERRED IN PART and DENIED IN PART.

I. BACKGROUND

Patricia Schjl]ing sued PetSmart for negligence after she slipped and fell in the
vestibule of a PetSmart store on a rainy day. (Doc. 1»1). She retained Mitche]l Wood to
test whether the vestibule of the store becomes unreasonably slippery when wet. (Doc.
33 at p. 6). Wood tested the floor’s static coefficient of friction using an American Slip
Meter Digital 825A test meter. (Id.). Based on the tests, Wood opines that (1) PetSmart
failed to comply with safety codes; (2) PetSmart’s negligent failure to place a warning
sign in the vestibule was a “key element” in Plainti.ff’ s fa]l; (3) the number of floor mats
placed in the vestibule “played a significant role” in Plaintiffs fall; and (4) PetSmart’s
failure to treat the floor with anti-slip additive was a “key element” in Plaintiff’s fa]l.

(Doc. 33-2 at p. 6).

PetSmart moves to exclude Wood’s opinions under Federal Rule of Evidence 702
and Dau,bert v. Merre££ Dow Pharmaceu£icals, In,c., 509 U.S. 579 (1993). (Doc. 27).
Plaintiff opposes. (Doc. 33).

II. LEGAL STANDARD

An expert qualified by knowledge, skill, experience, training or education may
present opinion testimony if (1) the expert’s specialized knowledge will help the jury
understand the evidence or determine a fact in issue; (2) the testimony is based on
sufficient facts or data ; (3) the testimony is the product of reliable principles and methods;
and (4) the expert has reliably applied the principles and methods to the facts of the case.
Fed. R. Evid. 702. The party offering expert testimony bears the burden of showing that
the testimony is reliable. Sim,s v. Kia Motors of Am., In,c., 839 F.3d 393, 400 (5th Cir.
2016).

III. DISCUSSION
A. Wood’s First Opinion

Wood opines that a “key element” in Plaintiffs fall was PetSmart’s “failure to
comply with [the] Line Safety Code and the International Building Code to provide a safe

means of egress for the patrons at PetSmart.” (Doc. 33-2 at p. 6).

PetSmart asks the Court to exclude the opinion because it is based on unreliable
static coefficient of friction tests Wood performed at the PetSmart store using a digital
slip meter. (Doc. 27-1 at p. 6). PetSmart asserts that the tests are unreliable because
Wood did not follow the procedures prescribed by the manufacturer of the digital slip
meter. (Id.). In particular, PetSmart complains that Wood (1) raised his hand several
inches above the ground at an upwards angle as he pulled the monoilament line linked
to the digital slip meter, when proper testing requires that the hand pulling the line be
parallel with the ground; (2) jerked the monoiilament line on the digital slip meter before
tension could build, when proper testing requires that the tester pull the line by slowly
curling his index finger towards his palm; and (3) continued to pull the line after the

meter began to move, when proper testing procedure prohibits dragging the meter. (Id.

at p. 12). PetSmart submitted a video of 1Wood performing the tests in support of its

characterization (Doc. 27-2, filed conventionally).

The Court has reviewed the video and agrees that Wood’s testing procedures differ
from the procedures prescribed by the manufacturer of the digital slip meter. F or
example, at the 14 minute 40 second mark and the 20 minute 32 second mark, Wood
appears to place his pulling hand several inches above the ground, and he continues to
drag the digital slip meter after the meter has registered a reading. (Doc. 27-2, Eled
conventionally). And at the 25 minute 23 second mark, Wood again fails to place his
pulling hand parallel to the ground. (Id.). Plaintiff discounts these differences (Doc. 33
at p. 9). She counters PetSmart’s characterization of Wood’s testing with an affidavit
from Wood.l (Icl.). But that affidavit attempts to controvert what is plain from the
video: Wood’s hand is not parallel to the ground during some tests and Wood
consistently drags the digital slip meter. (Doc. 27-2, filed conventionally, at 14:40 and
20:3.`2).

Although the Court inds discrepancies between the tests Wood performed and
the testing procedures prescribed by the meter’s manufacturer, the parties have
inadequately explained how those discrepancies affect the reliability of the tests.
Without that explanation, the Court cannot assess whether Wood has reliany applied
static coefficient of friction testing to form his opinion. See Carlson v. Bioremedi

Therapeutic Sys., Inc., 822 F.3d 194, 199 (5th Cir. 2016) (reversing district court for

 

1 Plaintiff argues that some of the exhibits PetSmart attaches to its Dau.ber£ Motion are inadmissible
hearsay: a training manual for the American Slip Meter Digital 825A test meter (Doc. 27-5); “operating
instructions information” for the American Slip Meter Digital 825A test meter (Doc. 2'?-6); and a video
showing a properly performed test using the American Slip Meter Digitel 82 5A test meter (Doc. 27-7).
The Court need not consider the challenged exhibits to discern the discrepancy between the prescribed
procedure and the procedure Wood used because Wood testified at length about proper use of the
American Slip Meter Digital 825A test meter during his deposition. (Doc. 27-4 at pp. 150-152).

3

failing to preliminarily assess the reliability of expert te stimony). The Court therefore

DEFERS ruling on PetSmart’s Dau.bert Motion as to Wood’s first opinion.
B. Wood’s Second, Third, and Fourth Opinions

Wood opines that “key elements” in Plaintiff’ s fall include PetSmart’s failure to
treat the vestibule’s polished concrete with “an anti-slip additive” and PetSmart’s
“negligence” in failing to “mitigate a hazardous condition” by placing “[w]arning signs
and/or boards” in the vestibule. (Doc. 33»2 at p. 6). He also opines that the “condition,
location and . . . number of floor mats in a high traffic pedestrian zone played a significant

role in Plaintiff s accident.” (Id.).

PetSmart asks the Court to exclude these opinions because they are based on
unfounded assumptions (Doc. 27-1 at p. 17). ln particular, PetSmart faults Wood for
assuming that the floor of the vestibule was wet when Plaintiff slipped and fell. (Id. at p.
16). Plaintiff rejoins that the opinions are admissible because they are based on facts

Wood was “made aware of’ under Federal Rule of Evidence 703. (Doc. 33 at p. 7).

Wood may base his opinions “on facts or data in the case that he has been made
aware of or personally observed.” Fed. R. Evid. 703. His opinions are not unreliable just
because they may be based on assumptions See Nooa Consulting Grp., Inc. v. E'ng’g
Consultin,g Servs., Ltd., 290 F. App’x 727, 733 (5th Cir. 2008) (per curiam). And questions
as to the bases of Wood’s opinions go to their weight, not their admissibility. Primrose
Operating Co. U. Nat'l Am. In,s. Co., 382 F.Bd 546, 562 (5th Cir. 2004). PetSmart has not
shown that Wood’s testimony cannot be adequately challenged on cross-examination and
with countervailing expert testimony. See Nkan.suh u. Martinez, No. 3:15-CV-00646, 2017
WL 2793520, at *4 (M.D. La. June 28, 2017). The Court therefore DENIES PetSmart’s

Daubert Motion as to Wood’s second, third, and fourth opinions.

IV. CONCLUSION
Accordingly,

IT IS ORDERED that PetSmart, Inc.’s Daubert Motion (Doc. 27) is
DEFERRED IN PART and DENIED IN PART.

IT IS FURTHER ORDERED that the Court will schedule a hearing on the
Dau,bert Motion, limited to Wood’s first opinion, at the pretrial conference set for

December 17, 2018. Counsel shall be prepared to discuss dates.

Baton Rouge, Louisiana, this l i""`day of December, 2018.

G;@.@>§§L\

JUDGE BRIAIG_MACKSON
UNITED sTATEs msTRicT coURT
MIDDLE DIsTRlcT oF LoUIsIANA

